Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Appeal brief filed on August 05, 2021.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
In view of the Appeal Brief filed on 08/05/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419                                                                                                                                                                                                        
Double Patenting
Examiner acknowledges receipt of the Terminal Disclaimer filed on 08/052021 in response to the nonstatutory double patenting rejection contained in the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anders Wallen et al (US 8885560 B2) in view of Joon Ahn et al (WO 2009116751 A2).
Regarding claim 1, Wallen discloses a method, comprising:
 receiving, in first frequency resources, first broadcast signaling that provides a master information block (MIB) (Wallen teaches, on Col. 4, lines 45-50, that the Physical Broadcast Channel (PBCH) (carrying the MIB) and synchronization signals are transmitted at prior known OFDM symbol positions over the central 72 subcarriers), wherein the MIB indicates second frequency resources (Wallen teaches, on Col. 11, lines 45-55, that the MIB 901 …includes time/frequency information … that informs the MTC device of a location of the resource blocks … allocated to the first system information block (SIB 1) that is transmitted in a system standardized location). 
Absent specificity in the claims, Examiner believes that the known OFDM symbol positions map to the claimed first frequency resource, while the frequency information included in the MIB corresponds to the claimed second frequency resources.
 Wallen also teaches, in FIG. 10, box 1003, Read SIB according to the MIB Information.
Wallen fails to explicitly teach control signaling scheduling second broadcast signaling that provides a system information block (SIB).
However, Ahn in analogous art teaches control signaling scheduling second broadcast signaling that provides a system information block (SIB) (Ahn teaches, on Page 11, section [66], that a UE receives an MIB 300 on a PBCH, and acquires a resource allocation of a PHICH included in the MIB 300. On the basis of the resource allocation of the PHICH, the UE acquires a resource region of the PHICH in a subframe at which an SIB-1 310 is transmitted). 

Regarding claim 4, Wallen discloses all of the claimed subject matter with the exception that the time resources for reception of the first broadcast signaling are according to a configuration from a predetermined set of configurations, and wherein the frequency resources include resource blocks, the resource blocks each including a number of subcarriers.
However, Ahn in analogous art teaches that the time resources for reception of the first broadcast signaling are according to a configuration from a predetermined set of configurations (Ahn teaches, on Page 14, section [83], that the radio frame may use at least one configuration among downlink-uplink configurations shown in Table 1), and wherein the frequency resources include resource blocks, the resource blocks each including a number of subcarriers (Ahn teaches, on Page 7, section [41], that he OFDM symbol may be referred to as an SC-FDMA symbol or a symbol duration. A resource block (RB) is a resource allocation unit, and includes 12 consecutive subcarriers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Wallen with the resource configuration information taught in Ahn. The motivation is to more flexibly allocate resources to devices [Ahn: Col. 2].
Regarding claim 8, Wallen discloses a user equipment (UE) (Wallen teaches, on FIG. 13, a communication device), comprising a receiver (Wallen teaches, on FIG. 13, box 1307, a Radio Circuitry) configured to receive, in first frequency resources, first broadcast signaling that Col. 4, lines 45-50, that the Physical Broadcast Channel (PBCH) (carrying the MIB) and synchronization signals are transmitted at prior known OFDM symbol positions over the central 72 subcarriers), wherein the MIB indicates second frequency resources (Wallen teaches, on Col. 11, lines 45-55, that the MIB 901 (which occupies its standard location in the host cell) includes time/frequency information … that informs the MTC device of a location of the resource blocks … allocated to the first system information block (SIB 1) that is transmitted in a system standardized location). 
Absent specificity in the claims, Examiner believes that the known OFDM symbol positions map to the claimed first frequency resource, while the frequency information included in the MIB corresponds to the claimed second frequency resources.
Wallen also teaches, in FIG. 10, box 1003, Read SIB according to the MIB Information.
Wallen fails to explicitly teach control signaling scheduling second broadcast signaling that provides a system information block (SIB).
However, Ahn in analogous art teaches control signaling scheduling second broadcast signaling that provides a system information block (SIB) (Ahn teaches, on Page 11, section [66], that a UE receives an MIB 300 on a PBCH, and acquires a resource allocation of a PHICH included in the MIB 300. On the basis of the resource allocation of the PHICH, the UE acquires a resource region of the PHICH in a subframe at which an SIB-1 310 is transmitted). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Wallen with the SIB 
Regarding claim 15, please refer to the rejection of claim 8, above.
Regarding claims 11, 18, please refer to the rejection of claim 4, above.


Claim 2-3, 5-7, 9-10, 12-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anders Wallen et al (US 8885560 B2) in view of Joon K. Ahn et al (WO 2009116751 A2) as applied to claims 1, 8 or 15 above, and further in view of Ali Taha et al (US 20070260851 A1).
For Claims 2, 9, 16, Wallen & Ahn disclose all of the claimed subject matter with the exception that the SIB includes a bitmap with size equal to a size of a set of time resources for the first broadcast signaling, and wherein each element of the bitmap indicates presence or absence for the first broadcast signaling in a corresponding time resource.
           However, Taha in analogous art teaches that the SIB includes a bitmap with size equal to a size of a set of time resources for the first broadcast signaling, and wherein each element of the bitmap indicates presence or absence for the first broadcast signaling in a corresponding time resource (Taha teaches, in ¶ 0048, lines 22-28, that the SIB scheduling bitmap may be a table having a plurality of (e.g., 2048) memory locations, with each location containing, for example, either a "1" or a "0". Having a "1" in location n can imply that the UE 105 should decode the N-BCCH starting at SFN 2n. Having a "0" in location n may indicate that the UE 105 does not need to decode SFNs 2n and 2n+1). 

Regarding claims 3, 10, 17, Wallen teaches a method, wherein the set of time resources for the first broadcast signaling are for broadcast signaling in a first cell (Wallen teaches, on Col. 11, lines 43-45, that FIG. 9, is a timing/frequency diagram of a MIB 901 and its relationship to various other MTC elements within the host cell spectral resources).
Ahn also teaches, on Page 10, section [61], that SIB-4 (SIB Type4) contains information about the serving frequency and intra-frequency neighboring cells relevant for cell re-selection (including cell re-selection parameters common for a frequency as well as cell specific re-selection parameters).
For Claims 5, 12, 19, Wallen & Ahn disclose all of the claimed subject matter with the exception that a first time resource for the first broadcast signaling is determined as a function of a system frame number.
           However, Taha in analogous art teaches that a first time resource for the first broadcast signaling is determined as a function of a system frame number (Taha teaches, in ¶ 0048, lines 22-28, that the UE 105 may associate System Frame Numbers (SFN) with each of the SIBs identified from the MIB). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Ahn with the SIB scheduling taught in Taha. The motivation is so that sleep time intervals for the UE may be determined 
Regarding claims 6, 13, 20, Ahn disclose a method, further comprising: receiving a physical downlink shared channel (PDSCH) in a time resource from the set of time resources and over the second frequency resources (Ahn teaches, on Page 10, section [60], that SIBs are transmitted on PDSCH mapped to Downlink Shared Channel (DL-SCH)).
Regarding claims 7, 14, Ahn disclose a method, further comprising: receiving a parameter indicating a periodicity for the set of time resources (Ahn teaches, on Page 10, section [62], that The MIB uses a fixed schedule with a periodicity of 40 ms and repetitions made within 40 ms. The MIB is scheduled in subframe #0 (first subframe) of radio frames. SIB-1 uses a fixed schedule with a periodicity of 80 ms and repetitions made within 80 ms).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely only on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419